IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America,
Plaintiff, Case 3:20-po-86

-Vs- Magistrate Judge Ovington

Katherine Ianni,

Defendant.
ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent, the charge of Driving Under
the Influence, in violation of O.R.C., Section 451 1.19(A)(1)(a), made in Count | of the
Information, is hereby AMENDED to charge Physical Control of a Vehicle While Under the

Influence, a violation of O.R.C.. Section 4511.194.

IT IS SO ORDERED. / |
Date: qf Si [Zl KE

United States Magistraie)) udge

 

( pln] Hi pase

Aésistant United States Attorney
